Citation Nr: 1527306	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence was submitted and reopened the claim of service connection for residuals of brain surgery, diagnosed as hydrocephalus.  

The Veteran testified before the undersigned at an April 2013 Travel Board hearing at the RO.  A transcript has been associated with the file.

In a June 2014 decision, the Board reopened the Veteran's claim of entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus, and remanded the case to obtain a medical opinion.  The Board again remanded the case in December 2014 to afford the Veteran an addendum medical opinion.  The case has now been returned to the Board for appellate adjudication.


FINDING OF FACT

The Veteran's hydrocephalus is a congenital defect and was not subject to a superimposed injury or disease that caused additional disability during service.


CONCLUSION OF LAW

The requirements for establishing service connection for residuals of brain surgery, diagnosed as hydrocephalus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the April 2013 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's June and December 2014 Remands, the Appeals Management Center (AMC) obtained the pay records for December 1992, afforded the Veteran a medical opinion, and issued a Supplemental Statement of the Case. Based on the foregoing actions, the Board finds that there has been compliance with the Board's June and December 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A May 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in September 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded an August 2014 medical opinion and January 2015 addendum medical opinion to determine whether his hydrocephalus was the result of in-service injury.  The opinions were rendered by a medical professional following a thorough review of the Veteran's contentions and the claims file.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

VA regulations state that congenital or developmental defects 'are not diseases or injuries within the meaning of applicable legislation.'  38 C.F.R. § 3.303(c).  Congenital diseases, but not defects, may be service connected.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  A congenital or developmental 'defect,' on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90 (July 18, 1990).  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is 'more or less stationary in nature', while a disease is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para. 2.

Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such 'defects,' because they are not 'diseases' or 'injuries' within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).

Thus, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. 
§§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397. Service connection is warranted for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends he is entitled to service connection for residuals of brain surgery performed during active duty.  

The Veteran's STRs include February 1984 and a May 1988 physical examinations with normal results, with the exception of identifying body marks and the pelvic examination.  On the accompanying reports of medical history, the Veteran reported "no" to periods of unconsciousness, head injury, eye trouble, loss of memory of nervous trouble of any sort.

The Veteran's post service treatment records show that the Veteran was admitted to a hospital on December 11, 1992 with a history of having awoken the previous evening [December 10 1992] with a severe headache.  The Veteran underwent brain surgery in December 1992 to place a ventnculopentoneal shunt.  The December 1992 discharge diagnosis was obstructive hydrocephalus.

Private treatment records indicate that in January 1993 the Veteran was seen for feelings of depression following surgery in December 1992 for aqueductal stenosis and hydrocephalus.  The Veteran stated that just prior to the surgery and since the surgery, he had felt very depressed and sad all of time.  The report diagnosed the Veteran with major depression single episode, very severe intensity and associated with anxiety and physical symptoms, and a very significant severe sleep disorder with initial, middle and late insomnia secondary to depression. 

VA treatment records dated November 2005 included an x-ray of the Veteran's skull.  The report's diagnostic impression stated that an intact shunt tube was seen on the right with its top in the region of the right lateral ventricle.  The report also noted a long radiolucent valve in the position of the disconnected portions that were visualized, and stated that though it was difficult to be certain whether the shunt tube has loosened from the valve, it appeared to be intact as best could be determined.

In his August 2010 VA Form 9, the Veteran stated that the "actual injury occurred while on active duty in summer 1981."  During the April 2013 Travel Board hearing the Veteran stated the following:

It was approximately the middle of 81 or so before I went overseas but we was putting up equipment and one of the poles, which was one of the telephone poles when you clamp them together it just slipped and fell on my head and I was just almost unconscious but I just waited a while and I was dizzy and nauseated and everything but I just waited and still went to work.

The Veteran then verified that he was in the field at the time of the incident running an operation.  He indicated that he did not seek treatment, but reported that he experienced headaches soon after the injury.

In an August 2014 VA medical opinion, Dr. L.B. determined that the Veteran's hydrocephalus was due to aqueductal stenosis, which was most likely congenital in the Veteran's case.  Dr. L.B. noted that though acquired hydrocephalus could be caused by trauma to the head, this was found only with trauma severe enough to result in intracranial hemorrhage.  She went on to explain that had the Veteran experienced such severe head trauma so as to cause a brain hemorrhage, he undoubtedly would have had to receive medical attention.  As the Veteran contends that he did not receive medical attention, Dr. L.B. concluded it was unlikely that his head trauma was of a severity so as to cause hemorrhage leading to aqueductal stenosis.  She further noted that the Veteran's alleged head injury occurred 11 years prior to the discovery of hydrocephalus, whereas head trauma that resulted in hydrocephalus would be expected to do so within a much shorter period.  For these reasons, Dr. L.B. opined that the hydrocephalus was congenital, due to a defect, and less likely than not related to a head injury that reportedly took place in service in 1981.

In a January 2015 addendum opinion, Dr. L.B. determined that the Veteran's congenital hydrocephalus was not permanently worsened by the in-service head injury.  She noted that prior to the discovery of the Veteran's hydrocephalus and resulting surgery in 1992, the Veteran underwent physical examinations in February 1984 and May 1988, which showed normal clinical evaluations.  On the accompanying reports of medical history, the Veteran reported "no" to periods of unconsciousness, head injury, eye trouble, loss of memory of nervous trouble of any sort.  Dr. L.B. determined the findings of normal physical examinations, as well as the lack of documented medical complaints consistent with a head injury during the period of 1981 to 1992 was not supportive of the contention that the Veteran's head injury aggravated the congenital defect involving the aqueductal stenosis.  As such, Dr. L.B. concluded it was less likely than not that the superimposed injury of being struck in the head by a metal telephone pole weighing approximately 15 to 20 pounds in 1981 resulted in any additional disability to the congenital defect.

The Board notes there are additional VA treatment records, some of which reference the Veteran's diagnosis of hydrocephalus.  However, these records do not provide any discussion of the etiology of the Veteran's hydrocephalus.

Turning to the question of whether the Veteran's hydrocephalus is a congenital disease or defect, the August 2014 VA medical opinion determined the Veteran's hydrocephalus was congenital, due to a defect.  The Board notes that congenital or developmental defects are not 'diseases or injuries' within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, if during service a congenital or developmental defect is subject to a superimposed injury or disease which resulted in additional disability, service connection may be warranted.  VAOPGCPREC 82-90.  

The Veteran contends his reported head injury, sustained in service in 1981 as a result of a telephone pole that fell on his head, caused his hydrocephalus.  Initially the Board notes that there is no evidence aside from the Veteran's own statements that he suffered the reported head injury.  His STRs are silent for any treatment related to any such injury.  However, even if the Board were to assume for purposes of this decision that the Veteran did sustain the claimed injury, the January 2015 addendum medical opinion takes note of this contention, and lays a clear basis for the conclusion that the reported head injury did not aggravate or permanently worsen the Veteran's hydrocephalus.  Dr. L.B. also explained that though head injury could lead to hydrocephalus under certain circumstances, it was not likely that injury caused the Veteran's hydrocephalus, as it would have also resulted in a brain hemorrhage that would require immediate medical attention.  The Veteran, conversely, specifically denied seeking medical attention and his in-service physical examinations reflect normal results and the Veteran initially denied symptoms of head trauma.  The purported head injury was not of the severity to be related to the claimed disability according to the medical opinion evidence.  As a result, the Board finds that the Veteran's hydrocephalus is a congenital defect and was not worsened in service by a superimposed injury.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service head injury and his hydrocephalus.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer a nexus opinion on the complex medical question of the etiology of hydrocephalus because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  

In summary, the Board finds that a preponderance of the evidence is against the Veteran's claim.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus, is not warranted.
ORDER

Entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


